514 F.2d 95
Hugh McINTOSH, Petitioner-Appellant,v.William WOODWARD and M. Hogan, Respondents-Appellees.
No. 74-3973.
United States Court of Appeals,Fifth Circuit.
June 9, 1975.

Marc A. Rosenberg, Garden City, N.Y., for petitioner-appellant.
J. Robert Cooper, Asst. U. S. Atty., Atlanta, Ga., for respondents-appellees.
Appeal from the United States District Court for the Northern District of Georgia.
Before BROWN, Chief Judge, and GEWIN and THORNBERRY, Circuit Judges.
PER CURIAM:


1
McIntosh is incarcerated in the Atlanta Federal Penitentiary and on July 26, 1974 was notified that he would be paroled with the release date fixed for August 29, 1974.  Presumably on the strong protests of the Joint Task Force on Organized Crime for the Eastern District of New York, the Board of Parole on August 23, 1974 informed McIntosh that a reconsideration would be held by the en banc Board.  His counsel was permitted to make an oral statement to the en banc Board, but was then required to leave without participating further.  Shortly afterward, the Board announced, with brief statement of its reasons, that McIntosh would not be paroled.  McIntosh claims denial of due process procedural rights in the rescinding of the earlier order.


2
Sexton v. Wise, 5 Cir., 1974, 494 F.2d 1176 directly controls this case.  McIntosh argues that the somewhat later Supreme Court opinion in Wolff v. McDonnell, 1974, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935, requires us to overrule Sexton.  We disagree, and hold ourselves bound by the panel decision in Sexton.1


3
Affirmed.



1
 Upon oral argument, McIntosh's counsel renewed application for bail pending appellate disposition of the case.  In light of our action, the motion is denied